Exhibit 10.4

SIXTH AMENDMENT

(Term Loan Agreement)

THIS SIXTH AMENDMENT, dated as of November 27, 2007 (this “Amendment”), to the
Term Loan Agreement, dated as of July 31, 2003, as amended to the date hereof
(as so amended, the “Term Loan Agreement”), each among Wheeling-Pittsburgh
Corporation, a Delaware corporation (“Holdings”), Wheeling-Pittsburgh Steel
Corporation, a Delaware corporation (the “Borrower”), certain of the Lenders
parties to the Term Loan Agreement, Royal Bank of Canada, as administrative
agent (in such capacity, the “Administrative Agent”), and the Emergency Steel
Loan Guarantee Board (the “Federal Guarantor”).

WITNESSETH:

WHEREAS, Holdings, the Borrower, the Lenders, the Administrative Agent and the
Federal Guarantor are parties to the Term Loan Agreement;

WHEREAS, the Borrower has requested certain amendments and other modifications
to the Term Loan Agreement as set forth herein; and

WHEREAS, the Administrative Agent, certain of the Lenders and the Federal
Guarantor are willing to agree to such amendments, in each case subject to the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

Section 1. Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the respective meanings set forth in the Term Loan Agreement.

Section 2. Amendments to Term Loan Agreement. Effective as of the Sixth
Amendment Effective Date, the Term Loan Agreement is hereby amended as follows:

(a) The definitions of the following terms set forth in Section 1.1 of the Term
Loan Agreement are hereby amended to read in full as follows:

“Esmark Transaction Agreement”: that certain Agreement and Plan of Merger and
Combination, dated as of March 16, 2007, as amended by the First Amendment to
Agreement and Plan of Merger and Combination, dated as of October 22, 2007, each
by and among New Holdings, Holdings, Holdings Merger Subsidiary, Esmark and
Esmark Merger Subsidiary.”

“Holdings”: Wheeling-Pittsburgh Corporation, a Delaware corporation, or the
surviving entity of the Esmark Transaction between Holdings and Holdings Merger
Subsidiary.



--------------------------------------------------------------------------------

(b) The following definitions are hereby inserted in Section 1.1 of the Term
Loan Agreement in the appropriate alphabetical order:

“Equity Rights Contribution”: the gross proceeds of the Equity Purchase Rights
received by New Holdings, including, without limitation, amounts received
pursuant to the Standby Purchase Agreement.

“Equity Purchase Rights”: the right of the holders of Capital Stock of Holdings
to purchase additional shares of Capital Stock of New Holdings for cash in
connection with the Esmark Transaction in an aggregate amount not to exceed
$200,000,000.

“Esmark Merger Put Right”: any right of the holders of the Capital Stock of
Holdings to put to New Holdings the Capital Stock of New Holdings received by
such holders in the EsmarkTransaction.

“Sixth Amendment”: the Sixth Amendment, dated as of November 27, 2007, to this
Agreement among Holdings, the Borrower, the Lenders party thereto, the
Administrative Agent and the Federal Guarantor.

“Sixth Amendment Effective Date”: the date on which all of the conditions
precedent set forth in Section 4 of the Sixth Amendment shall have been
satisfied or waived.

“Standby Purchase Agreement”: a standby purchase agreement to be entered into
between New Holdings and Franklin Mutual Advisors, LLC, as agent for certain
funds identified therein (such funds, collectively, the “Standby Purchasers”) in
connection with the Esmark Transaction providing for the purchase for cash by
the Standby Purchasers of shares of Capital Stock of New Holdings in an
aggregate amount equal to the difference between (i) the proceeds received by
New Holdings from the Equity Purchase Rights and (b) $200,000,000.

(c) Section 5.3(b) of the Term Loan Agreement is hereby amended by deleting “15
days” and inserting in place thereof “30 days”.

(d) Section 6.6 of the Term Loan Agreement is hereby amended by amending and
restating clause (d)(ii) thereof in its entirety to read as follows:

“(ii) pay any taxes attributable to Holdings and its Subsidiaries that are due
and payable by New Holdings, Holdings and the Borrower as part of a consolidated
group.”

(e) Section 7.1(m) of the Term Loan Agreement is hereby amended by inserting the
text “(including obligations in respect of the retention of financial, legal and
accounting advisors to Holdings (including in connection with the Esmark
Transaction), obligations in respect of insurance and in respect of compensation
to directors, officers and or executive employees of Holdings)” at the
conclusion of subclause (ii)(z) therein.

 

2



--------------------------------------------------------------------------------

(f) New Section 6.19 to the Term Loan Agreement is hereby inserted immediately
following Section 6.18 thereof to read as follows:

“Section 6.19. Equity Rights Offering. Prior to the funding of the Equity Rights
Contribution, permit the Holdings to make any payments in respect of the Esmark
Merger Put Right or to pay any fees or expenses in connection with the Esmark
Merger.”

Section 3. Waivers. Each of the Lenders and the Federal Guarantor hereby:

(a) waives any requirement in Sections 5.2(k) and 5.3(b) for the reports of
Hatch Consulting in respect of the calendar months from July 2007 to and
including November 2007; however, the report of Hatch Consulting in respect of
December 2007 shall be delivered to the Administrative Agent and the Financial
Advisor by January 31, 2008 and shall include a summary report for the calendar
months from July 2007 to and including November 2007 (it being understood that
the report of Hatch Consulting in respect of any calendar month ending after
December 2007 shall be delivered to the Administrative Agent and the Financial
Advisor within 30 days of the end of such calendar month);

(b) waives any noncompliance with Section 5.12(c) of the Term Loan Agreement in
respect of any Inactive Subsidiary prior to the Sixth Amendment Effective Date,
and with respect to Metal Centers L.L.C only, waives compliance with
Section 5.12(c) until January 31, 2008.

Section 4. Conditions to Effectiveness. This Amendment shall become effective on
the date (the “Sixth Amendment Effective Date”) when the last of the following
conditions shall have been satisfied:

(a) Administrative Agent shall have received evidence satisfactory to it in its
sole discretion that arrangements have been made to cause the proceeds of the
Equity Rights Contribution, less: (A) all cash payments to be made by New
Holdings to the holders of the Capital Stock of Holdings in connection with the
Esmark Merger Put Right; (B) amounts, in an aggregate not to exceed $10,000,000,
either previously contributed by New Holdings to Holdings or advanced by any
Subsidiary of New Holdings (other than Holdings and its Subsidiaries) to
Holdings or any of its Subsidiaries during the period from the date hereof to
the date of receipt by New Holdings of the proceeds of the Equity Rights
Contribution; (C) an amount reasonably believed by New Holdings to equal the
fees and expenses incurred in connection with the Esmark Transaction, which
shall not exceed $8,000,000 in the aggregate; provided, that if the amount
retained by New Holdings for such fees and expenses is in excess of the actual
fees and expenses incurred in connection with the Esmark Transaction, then not
later than 30 days following the consummation of the Esmark Transaction, such
excess amount shall be distributed to Borrower to prepay the loans outstanding
in connection with the Revolving Loan Agreement; (D) an amount, not to exceed
$1,000,000, to permit New Holdings to pay corporate overhead expenses incurred
in the ordinary course of business (including expenses incurred in connection
with insurance, director and executive employee compensation, and legal,
financial advisor and accounting services and the leasing of executive office
space) in Fiscal Year 2007; and (E) an amount not to exceed $5,300,000 to permit
New Holdings to purchase

 

3



--------------------------------------------------------------------------------

Convertible Promissory Notes with a principal amount of $5,000,000 (together
with accrued and unpaid interest thereon), to be applied, not later than 5
Business Days following the consummation of the Esmark Transaction, to prepay
the loans outstanding in connection with the Revolving Loan Agreement, in
accordance with Section 1.3(d) of the Revolving Loan Agreement;

(b) The Administrative Agent shall have received counterparts hereof duly
executed by Holdings, the Borrower, the Administrative Agent, the Required
Lenders and the Federal Guarantor; and

(c) To the extent invoiced, all administrative and other fees then payable to
the Administrative Agent and all out-of-pocket expenses of the Administrative
Agent incurred in connection with this Amendment, including reasonable fees,
charges and disbursements of respective counsel for the Administrative Agent and
the Federal Guarantor, shall have been paid or reimbursed (it being understood
that, to the extent not invoiced by the time all of the other conditions have
been satisfied, such fees and expenses shall nonetheless be payable when
invoiced pursuant to the provisions of Section 9.5 of the Term Loan Agreement).

Section 5. No Default. Each of Holdings and the Borrower represents and warrants
that, after giving effect to this amendment, no Default or Event of Default has
occurred and is continuing.

Section 6. No Change. Except as expressly provided herein, no term or provision
of the Term Loan Agreement shall be amended, modified, supplemented or waived,
and each term and provision of the Term Loan Agreement shall remain in full
force and effect.

Section 7. Counterparts. This Amendment may be executed by the parties hereto in
any number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

Section 8. Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

[Signature Pages Follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

WHEELING-PITTSBURGH CORPORATION By:  

/s/ Michael P. DiClemente

Name:   Michael P. DiClemente Title:   Vice President and Treasurer

WHEELING-PITTSBURGH STEEL

CORPORATION

By:  

/s/ Michael P. DiClemente

Name:   Michael P. DiClemente Title:   Vice President and Treasurer ROYAL BANK
OF CANADA, as Administrative Agent By:  

/s/ Renuka Gnanuswaran

Name:   Renuka Gnanuswaran Title:   Manager, Agency EMERGENCY STEEL LOAN
GUARANTEE BOARD, as Federal Guarantor By:  

/s/ Marcella Villalta Scott

Name:   Marcella Villalta Scott Title:   General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF NOVEMBER 27, 2007 TO THE TERM
LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG WHEELING-PITTSBURGH
CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE LENDERS FROM TIME TO
TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS ADMINISTRATIVE AGENT, THE
EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST VIRGINIA HOUSING DEVELOPMENT FUND
AND THE OTHER AGENTS PARTIES THERETO. ROYAL BANK OF CANADA By:  

/s/ Dustin Craven

Name:   Dustin Craven Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF NOVEMBER 27, 2007 TO THE TERM
LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG WHEELING-PITTSBURGH
CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE LENDERS FROM TIME TO
TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS ADMINISTRATIVE AGENT, THE
EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST VIRGINIA HOUSING DEVELOPMENT FUND
AND THE OTHER AGENTS PARTIES THERETO. AUSTRALIA AND NEW ZEALAND BANKING GROUP
LIMITED By:  

/s/ John W. Wade

Name:   John W. Wade Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF NOVEMBER 27, 2007 TO THE TERM
LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG WHEELING-PITTSBURGH
CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE LENDERS FROM TIME TO
TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS ADMINISTRATIVE AGENT, THE
EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST VIRGINIA HOUSING DEVELOPMENT FUND
AND THE OTHER AGENTS PARTIES THERETO. LLOYDS JSB BANK PLC By:  

/s/ Michelle White

Name:   Michelle White Title:   Associate Director W154 By:  

/s/ Thomas Spary

Name:   Thomas Spary Title:   Associate Director S005



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF NOVEMBER 27, 2007 TO THE TERM
LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG WHEELING-PITTSBURGH
CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE LENDERS FROM TIME TO
TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS ADMINISTRATIVE AGENT, THE
EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST VIRGINIA HOUSING DEVELOPMENT FUND
AND THE OTHER AGENTS PARTIES THERETO. JPMORGAN CHASE BANK, NA By:  

/s/ Michael F. McCullough

Name:   Michael F. McCullough Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF NOVEMBER 27, 2007 TO THE TERM
LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG WHEELING-PITTSBURGH
CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE LENDERS FROM TIME TO
TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS ADMINISTRATIVE AGENT, THE
EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST VIRGINIA HOUSING DEVELOPMENT FUND
AND THE OTHER AGENTS PARTIES THERETO.

ALLSTATE LIFE INSURANCE COMPANY

By:

 

/s/ Robert B. Bodett

Name:

  Robert B. Bodett

Title:

  Authorized Signatory

By:

 

/s/ Mark Cloghessy

Name:

  Mark Cloghessy

Title:

  Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF NOVEMBER 27, 2007 TO THE TERM
LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG WHEELING-PITTSBURGH
CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE LENDERS FROM TIME TO
TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS ADMINISTRATIVE AGENT, THE
EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST VIRGINIA HOUSING DEVELOPMENT FUND
AND THE OTHER AGENTS PARTIES THERETO. BANK HAPOALIM B.M. By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF NOVEMBER 27, 2007 TO THE TERM
LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG WHEELING-PITTSBURGH
CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE LENDERS FROM TIME TO
TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS ADMINISTRATIVE AGENT, THE
EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST VIRGINIA HOUSING DEVELOPMENT FUND
AND THE OTHER AGENTS PARTIES THERETO. US BANK NATIONAL ASSOCIATION By:  

/s/ Jeffrey A. Kessler

Name:   Jeffrey A. Kessler Title:   Vice President By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF NOVEMBER 27, 2007 TO THE TERM
LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG WHEELING-PITTSBURGH
CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE LENDERS FROM TIME TO
TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS ADMINISTRATIVE AGENT, THE
EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST VIRGINIA HOUSING DEVELOPMENT FUND
AND THE OTHER AGENTS PARTIES THERETO. BAYERISCHE LANDESBANK, New York Branch By:
 

/s/ John Gregory

Name:   John Gregory Title:   Senior Vice President By:  

/s/ Michael Hintz

Name:   Michael Hintz Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF NOVEMBER 27, 2007 TO THE TERM
LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG WHEELING-PITTSBURGH
CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE LENDERS FROM TIME TO
TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS ADMINISTRATIVE AGENT, THE
EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST VIRGINIA HOUSING DEVELOPMENT FUND
AND THE OTHER AGENTS PARTIES THERETO. KBC BANK N.V. By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF NOVEMBER 27, 2007 TO THE TERM
LOAN AGREEMENT, DATED AS OF JULY 31, 2003, AMONG WHEELING-PITTSBURGH
CORPORATION, WHEELING-PITTSBURGH STEEL CORPORATION, THE LENDERS FROM TIME TO
TIME PARTIES THERETO, ROYAL BANK OF CANADA, AS ADMINISTRATIVE AGENT, THE
EMERGENCY STEEL LOAN GUARANTEE BOARD, THE WEST VIRGINIA HOUSING DEVELOPMENT FUND
AND THE OTHER AGENTS PARTIES THERETO. BANC OF AMERICA LEASING & CAPITAL, LLC By:
 

 

Name:   Title:  